NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4563-19

INDEPENDENT INVESTORS,

          Plaintiff-Respondent,

v.

SEAN R. GOLEMAN,
Individually and as
Administrator of the
Estate of Jesse J. Goleman,
Deceased, MEGAN GOLEMAN,
spouse of Sean R. Goleman,
ANDY GOLEMAN, MRS.
ANDY GOLEMAN, spouse of
Andy Goleman, STATE OF NEW
JERSEY, KEVIN REVOIR,
CHRISTINA REVOIR, GEORGE
M. YATES,

     Defendants.
____________________________

BOROUGH OF AUDUBON,

     Appellant.
____________________________

                   Argued August 17, 2022 – Decided September 8, 2022
                Before Judges Messano, Natali and Smith.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Camden County, Docket No. F-
                019973-16.

                Salvatore J. Siciliano argued the cause for appellant
                (Siciliano & Associates, LLC, attorneys; Salvatore J.
                Siciliano, of counsel and on the brief; Jennifer McPeak,
                on the brief).

                Adam D. Greenberg argued the cause for respondent
                (Honig & Greenberg, LLC, attorneys; Adam D.
                Greenberg, of counsel and on the brief).

 PER CURIAM

      In 2008, Jesse J. Goleman bought a parcel of land (the Property) in the

Borough of Audubon (the Borough). For many years, a gasoline service station

had operated on the Property, but Goleman decided to use the premises to

service automobiles without pumping gas.            In 2011, the Borough issued

Goleman a permit to remove an underground fuel storage tank. Goleman died

on January 24, 2013, and his son, Sean, was appointed administrator of the estate

(the Estate).

      The Borough filed liens on the Property for unpaid taxes. On October 3,

2013, at a public auction, plaintiff, Independent Investors, purchased tax sale

certificates for tax years 2013 and 2014. In August 2015, the Borough sent a

"Notice of Imminent Hazard" to the Estate concerning a building on the

                                                                           A-4563-19
                                           2
Property, and it subsequently hired a contractor to demolish the building. The

Borough placed another lien on the Property for the costs of demolition.

      In July 2016, plaintiff filed a foreclosure complaint against the Estate.

Plaintiff also filed suit against the Borough one month later, claiming it was

entitled to notice of the demolition and subsequent lien because it held the tax

sale certificates. Plaintiff sued to vacate the demolition lien. The suit was

resolved — plaintiff dismissed its complaint, and the Borough discharged its

demolition lien. 1 Meanwhile, plaintiff obtained an uncontested final judgment

of foreclosure by default in April 2018, vesting plaintiff with legal title to the

Property.

      In February 2019, without notice to the Borough, plaintiff moved to vacate

the default foreclosure judgment. In support, one of plaintiff's partners, Ethel

Roerdomp, certified the Borough's environmental consultant and an unnamed

employee of the Borough misrepresented the environmental condition of the

Property prior to plaintiff's filing of its foreclosure action. Roerdomp claimed

the consultant said his company removed underground tanks, tested the soil on

the Property, and "there was no contamination and no further action required."


1
  We were advised at oral argument that as part of the settlement, the Borough
reformed a 2016 tax sale certificate to include some of the demolition costs.


                                                                            A-4563-19
                                        3
Roerdomp said this "information was false," and if plaintiff "had received

truthful information, [it] would not have proceeded to final judgment."

      On March 15, 2019, the judge granted plaintiff's unopposed motion,

vacated the default foreclosure judgment, reverted title to the Property to the

Estate, and dismissed plaintiff's foreclosure complaint. Nearly one year later,

in February 2020, the Borough filed a motion to intervene in the foreclosure

suit; plaintiff filed opposition.

      The Borough argue: (1) it did not discover plaintiff had successfully

vacated the default judgment until August 2019; (2) plaintiff's claims of

misrepresentation by a municipal employee lacked any support; and (3) plaintiff

was on constructive notice of environmental conditions on the property because

Goleman's applications, including one which sought removal of the underground

storage tank, were public records. The Borough also contended that reversion

of title to the Estate resulted in revenue loss to the Borough; therefore,

intervention was appropriate given the Borough's strong interest in the

foreclosure litigation.

      Plaintiff contended the motion was untimely because the Borough knew

the foreclosure action was pending and could have intervened at that time but

chose not to do so. Further, plaintiff argued that it stopped paying property taxes


                                                                             A-4563-19
                                        4
in 2015, resulting in the Borough issuing another tax sale certificate, which the

Borough itself purchased in December 2016. Plaintiff contended the Borough

suffered no adverse consequence from vacation of the foreclosure judgment

since the Borough's lien had priority over all other liens. Lastly, plaintiff argued

the Borough should not be permitted to intervene, because it was not a necessary

party in the foreclosure action. Plaintiff argued only parties who have a right to

redeem are proper parties to a tax foreclosure complaint, and the Borough could

not have redeemed the Property following plaintiff's successful foreclosure.

      In an oral decision following arguments, the Chancery judge reasoned,

"[T]here's nothing to intervene . . . this case doesn't exist anymore. . . . [T]here's

no lawsuit between the plaintiff and [the Borough] . . . making any allegations

about misrepresentation . . . that had to do with the tank." The judge's May 8,

2020 order noted the foreclosure litigation "is hereby DISMISSED," and, "[a]s

a result of the dismissal," the judge denied the Borough's motion to intervene .

      The Borough moved for reconsideration, which the judge denied in a July

24, 2020 order. Essentially, without reexamining the merits of plaintiff's earlier

motion to vacate, the judge reasoned, "I vacate[d] the final judgment. . . . [O]nce

it's vacated, we don't have a lawsuit anymore. There's no more foreclosure




                                                                               A-4563-19
                                          5
because the final judgment in that action is vacated. So, there's nothing to

intervene in."

      The Borough appeals. It argues that intervention was appropriate since

the Borough was an "interested party" in the foreclosure suit because plaintiff

alleged misrepresentation by a Borough employee in seeking to vacate the

judgment. Plaintiff counters by arguing the appeal is untimely, the Borough's

motions were unsupported by any factual evidence, and the Borough is not an

"interested party" entitled to intervene because it was unaffected by plaintiff's

successful motion to vacate the foreclosure judgment.

      We disagree with plaintiff's rationale and conclude the Borough was

entitled to intervene, even after the judge vacated the foreclosure judgment.

Therefore, we reverse. In doing so, we do not reach the merits of the Borough's

opposition to the motion to vacate, but rather remand the matter for the court to

reconsider anew plaintiff's motion to vacate the foreclosure judgment.

      We initially reject plaintiff's contention that the Borough's appeal of the

May 8, 2020 order is untimely. "An appeal from a final judgment must be filed

with the Appellate Division within forty-five days of its entry . . . and served

upon all other parties . . . ." Lombardi v. Masso, 207 N.J. 517, 540 (2011) (citing

R. 2:4-1 and R. 2:5-1(a)). "A timely filed motion for reconsideration tolls the


                                                                             A-4563-19
                                        6
time for filing an appeal." Eastampton Ctr, LLC v. Plan. Bd. of Eastampton,

354 N.J. Super. 171, 187 (App. Div. 2002) (citing R. 2:4-3(a)).

      Additionally, Rule 2:4-4(a) permits a maximum thirty-day extension of

time for good cause, but only if the appellant actually files the notice of appeal

"within the time as extended." Lombardi, 207 N.J. at 540–41 (citing R. 2:4-4).

"Where the appeal is untimely, [we lack] jurisdiction to decide the merits of the

appeal." Ridge at Back Brook, LLC v. Klenert, 437 N.J. Super. 90, 97 n.4 (App.

Div. 2014) (quoting In re Hill, 241 N.J. Super. 367, 372 (App. Div. 1990)).

      The Borough filed a timely motion for reconsideration with the Chancery

judge twenty days after the May 8, 2020 order. The Borough still had twenty-

five days after entry of the July 24, 2020 order denying the motion for

reconsideration, or, until August 18, 2020, to file its appeal within the forty-five

days required by Rule 2:4-1(a). The Borough's notice of appeal was filed on

August 24, 2020, after the forty-five-day limit, but within the thirty-day

extension period permitted by Rule 2:4-4(a). Although the Borough did not

move for an extension as required by that Rule, we would have found good cause

had such a motion been made. As a result, we treat the notice of appeal as if it

was a timely motion for an extension, see, e.g., Seltzer v. Isaacson, 147 N.J.




                                                                              A-4563-19
                                         7
Super. 308, 311–12 (App. Div. 1977), and conclude the Borough's notice of

appeal was filed within time.

      To satisfy intervention as of right, Rule 4:33-1 requires a moving party:

            (1) claim "an interest relating to the property or
            transaction which is the subject of the transaction," (2)
            show [that the movant] is "so situated that the
            disposition of the action may as a practical matter
            impair or impede its ability to protect that interest," (3)
            demonstrate that the "[movant's] interest" is not
            "adequately represented by existing parties," and (4)
            make a "timely" application to intervene.

            [N.J. Dep't of Env't Prot. v. Exxon Mobil Corp., 453
            N.J. Super. 272, 286 (App. Div. 2018) (alterations in
            the original) (quoting Am. C.L. Union of N.J., Inc. v.
            Cnty. of Hudson, 352 N.J. Super. 44, 67 (App. Div.
            2002)).]

The rule is not discretionary. Meehan v. K.D. Partners, LP, 317 N.J. Super. 563,

568 (App. Div. 1998).

      Contrary to the motion judge's reasoning, "[g]enerally, intervention after

judgment is allowed if necessary 'to preserve some right which cannot otherwise

be protected.'" Warner Co. v. Sutton, 270 N.J. Super. 658, 662 (App. Div. 1994)

(quoting Chesterbrooke Ltd. P'ship v. Plan. Bd. of Chester, 237 N.J. Super. 118,

123 (App. Div. 1989)).     We have even "recognized the appropriateness of

granting a party affected by a judgment leave to intervene to pursue an appeal if

a party with a similar interest who actively litigated the case in the trial court

                                                                            A-4563-19
                                        8
has elected not to appeal." CFG Health Sys., LLC v. Cnty. of Essex, 411 N.J.

Super. 378, 385 (App. Div. 2010) (emphasis added).

      In this case, contrary to plaintiff's contentions, the Borough was an

interested party in the foreclosure litigation. Although plaintiff was not required

under the applicable statutes to name the Borough as a party in its foreclosure

complaint, it was required to serve a copy of its complaint on the municipal tax

collector.   N.J.S.A. 54:5-104.41; see also N.J.S.A. 54:5-98 (providing for

redemption to "be made to the tax collector . . . at his [or her] official office").

The Borough had no reason to intervene in the foreclosure litigation while it was

pending because plaintiff's successful foreclosure coincided with the Borough's

aspirations that the Property would now be owned by a taxpaying entity that

might further develop the Property to its highest and best use.

      Additionally, reversion of title to properties already foreclosed upon

imposes obligations upon the Borough which further support the conclusion that

it was entitled to notice of plaintiff's motion to vacate the foreclosure judgment.

The Borough's Code of Ordinances required the identification of abandoned

properties. For example, Code of Ordinances, Audubon, N.J., Code § 105-

111(a) provides:

             The public officer . . . designated by the mayor is
             hereby directed to identify abandoned properties within

                                                                              A-4563-19
                                         9
            the borough, place said properties on an abandoned
            property list established as provided in N.J.S.A. 55:19-
            55, and provide such notices and carry out such other
            tasks as are required to effectuate an abandoned
            property list as provided by law.

A property may be deemed abandoned when "[a]t least one installment of

property tax remains unpaid and delinquent . . . ." N.J.S.A. 55:19-81(c).

      There is a critical connection between tax-delinquent-abandoned

properties and an owner of a tax sales certificate on such property. Under

N.J.S.A. 55:19-83(a), a property will not be placed on the abandoned properties

list if the owner of a tax sale certificate for such a property paid the real estate

taxes when due, "takes action to initiate foreclosure proceedings" in a timely

fashion and "diligently pursues foreclosure proceedings in a timely fashion

thereafter." In short, the Borough's interests in plaintiff's application to vacate

the foreclosure judgment were obvious.

      Equally apparent is the Borough's inability to ameliorate the harm it

suffered from the vacatur of plaintiff's foreclosure judgment by foreclosing on

the 2016 tax sale certificate it now owns. Simply put, the Borough did not own

the Property after plaintiff successfully foreclosed nor does it wish to own the

Property now.




                                                                              A-4563-19
                                        10
      Nor do we think the Borough's motion to intervene was untimely.

Undisputedly, plaintiff never served the Borough with its notice to vacate the

foreclosure judgment.    Also undisputed, at least on this record, is that the

Borough did not find out about reversion of title to the Property to the Estate as

a result of plaintiff's motion until August. The Borough moved to intervene in

February. Given time strictures routine to the initiation of official government

litigation, the motion to intervene was timely filed. Exxon Mobil Corp., 453

N.J. Super. at 286.

      In sum, we reverse the order denying the Borough's intervention and

reconsideration motions and remand the matter to the Chancery judge, who

shall, upon notice to all interested parties, reconsider anew plaintiff's motion to

vacate the foreclosure judgment with due consideration to the Borough's

opposition. We leave the conduct of the proceedings to the judge's sound

discretion.

      Reversed and remanded. We do not retain jurisdiction.




                                                                             A-4563-19
                                       11